3fn tbt   Wnittb ~tattS' 28 U.S.C. § 1915(a), "any comt of the United States may authorize the
commencement ... of any suit, action or proceeding ... without prepayment of fees or security
therefor, by a person who submits an affidavit that includes a statement ... that the person is


                                                                  7018 0040 0001 1393 1143
unable to pay such fees or give security therefor." 1 A plaintiff does not have to "be absolutely
destitute to enjoy the benefit of the statute." Adkins v. E.I. DuPont De Nemours 335 U.S. 331,
339 (1948). An affidavit that demonstrates that a plaintiff is unable to pay the fee or give security
therefor and still provide for himself and any dependents is sufficient. See id.; see also Waltner
v. United States, 93 Fed. Cl. 139, 143 (2010) (stating that the question is whether "paying such
fees would constitute a serious hardship on the plaintiff') (internal quotation omitted).

       Here, Mr. Barker states in his application that his only source of income in the past
twelve months was $784.00 from the Social Security Administration. Pl. 's Application To
Proceed In Forma Pauperis at 2. Mr. Barker has also listed several large debts along with
continuing child support obligations. Id. Under these circumstances, Mr. Barker has sufficiently
demonstrated that he is unable to pay the court's pre-filing fees. His application to proceed in
forma pauperis is therefore GRANTED.

II.    The Government's Motion To Dismiss

        In considering a motion to dismiss for lack of subject-matter jurisdiction, the Court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in favor
of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).
The Comi may, however, "inquire into jurisdictional facts" to determine whether it has
jurisdiction. Rocovich v. United States, 933 F.2d 991,993 (Fed. Cir. 1991). It is well established
that complaints filed by pro se plaintiffs are held to "less stringent standards than formal
pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519,520 (1972). Nonetheless, even
pro se plaintiffs must persuade the Court that jurisdictional requirements have been met. Harris
v. United States, 113 Fed. Cl. 290, 292 (2013).

        Mr. Barker has not filed a response to the government's motion to dismiss,
notwithstanding that his response was due on November 26, 2018. Although the Court could
have issued a show-cause order and subsequently dismissed for failure to prosecute, it also has
an independent obligation to satisfy itself of its jurisdiction and may raise subject-matter
jurisdiction sua sponte at any time. See Arbaugh v. Y&H Corp .. 546 U.S. 500, 506-07, 514
(2006); Rick's Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1346 (Fed. Cir. 2008); see
also RCFC 12(h)(3) ("If the court determines at any time that it lacks subject-matter jurisdiction,
the comi must dismiss the action."). Having considered the complaint and the government's
motion, the Court finds that it lacks subject-matter jurisdiction and is obligated to dismiss the
case on that ground. 2


1
 For purposes of28 U.S.C. § 1915, the Court of Federal Claims is a comi of the United States.
28 U.S.C. § 2503(d).
2
  Mr. Barker previously filed a separate complaint in this court on August 30, 2018. See Comp!.,
Barker v. United States, No. 18-1338 (Fed. Cl. Aug. 30, 2018). On January 3, 2019, Chief Judge
Sweeney dismissed that complaint for failure to prosecute, after Mr. Barker failed to respond to
tl1e government's motion to dismiss and did not respond to a show-cause order concerning the
lack of response. Order, Barker v. United States, No. 18-1338 (Fed. Cl. Jan. 3, 2019). Although
Mr. Barker has similarly failed to respond to the government's motion to dismiss in this case, the


                                                 2
         The Tucker Act grants the United States Court of Federal Claims the power "to render
judgment upon any claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive depaiiment, or upon any express or implied
contract with the United States, or for liquidated or unliquidated dainages in cases not sounding
in tort." 28 U.S.C. § 1491(a). It serves as a waiver of sovereign immunity and a jurisdictional
grant, but it does not create a substantive cause of action. Jan's Helicopter Serv., Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008). A plaintiff, therefore, must establish
that "a separate source of substantive law ... creates the right to money damages." Id. (quoting
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevant part)); Rick's
Mushroom Serv., Inc., 521 F.3d at 1343 ("[P]laintiffmust look beyond the Tucker Act to
identify a substantive source of law that creates the right to recovery of money damages against
the United States.") (citation omitted).

        Mr. Bai·ker's complaint is largely unintelligible. As summarized by the government, "it
appears that Mr. Barker is attempting to sue the United States for reasons relating to his August
2018 arrest in Santa Cruz, California, most likely by an officer or officers of the Santa Cruz
Police Department (i.e., local, not State or Federal, law enforcement), and/or the garnishment of
his Social Security disability benefits to pay a child support debt." Def. 's Mot. at 3. To the extent
any federal entities are mentioned in the complaint, Mr. Barker makes vague allegations naining
the FBI, among others: "I ain complaining that: the United States, and its[] 'State of California'
and its[] 'Federal Bureau oflnvestigation' are irrational, and extoliionate, by garnishing my
disability insurance of the U.S. Social Security Administration." Comp!. at 1.3 Mr. Barker also
references a "federal debt," which appears to relate to either child support obligations or "an
excessive bail amount" in connection with a state criminal case, #LA083324. Id. at 2. The Court
takes judicial notice of the government's representation that the complaint "refers to a criminal
matter in the Los Angeles Superior Court, Van Nuys Courthouse, Case No. LA083324." Def.'s
Mot. at 2. In other words, the criminal case referenced is in state, not federal, court.

       It is thus clear from the face of Mr. Barker's complaint that the Couti lacks subject-matter
jurisdiction. The United States is the only proper defendant in the Court of Federal Claims and
the Court does not have jurisdiction over any other defendants. See United States v. Sherwood,
312 U.S. 584,588 (1941); see also Del Rio v. United States, 87 Fed. Cl. 536,539 (2009). Mr.
Barker's complaint, however, is for the most part targeted at state and local government actors
such as the Santa Cruz-San Benito County Regional Department of Child Support Services, the
State of California, and state and local law enforcement authorities who arrested him. See
generally Comp!. These claims, against parties other than the United States, are DISMISSED.

      Futiher, there is no discernible allegation against the federal government. Construing the
complaint liberally, Mr. Barker has possibly attempted to make some type of claim against the
FBI and perhaps the Social Security Administration by invoking the names of those two


Couti finds a similar show-cause order unnecessary here because, in any event, it lacks subject-
matter jurisdiction and therefore dismisses this action on that basis.
3
 These allegations are written entirely in capital letters. The Court has therefore altered Mr.
Barker's capitalization.



                                                  3
organizations. See Comp!. at 1. However, Mr. Barker has fallen far short of identifying any
"money-mandating" source of substantive law giving him a "right to money damages," as
required for Tucker Act jurisdiction. See Jan's Helicopter Serv., 525 F.3d at 1306; see also
Rick's Mushroom Serv., Inc., 521 F.3d at 1343.

        For these reasons, the Court lacks subject-matter jurisdiction over Mr. Barker's
complaint, as he:(!) makes several allegations against non-federal actors; and (2) any other
allegations against federal actors fail to identify a separate source of substantive law providing
for money damages. Accordingly, the govermnent's motion to dismiss for lack of subject-matter
jurisdiction is GRANTED and Mr. Barker's complaint is DISMISSED without prejudice. The
clerk shall enter judgment accordingly. Each side shall bear its own costs.



       IT IS SO ORDERED.



                                                    ELAINE D. KAPLAN
                                                    Judge




                                                4